Case 4:17-cv-04155-LLP Document 52 Filed 04/25/19 Page 1 of 4 PagelD #: 929

UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA
SOUTHERN DIVISION

James River Insurance Company,
Civil File No. 4:17-cv-04155
Plaintiff,
JOINT MOTION TO DISMISS

Paul W. Deck, Jr., Deck & Deck, LLP,
Sovereign Holdings, Inc.

Defendants.

raat! enact! Somes gt eapint agel svagiet! paps seep aagtt “git mage

COME NOW all parties, pursuant to Fed. R. Civ. P. Rule 41(a)(2), and jointly
move the Court for an order dismissing without the imposition or assessment of costs,
fees, or disbursements herein, this action and all claims asserted herein and providing that

such dismissal shall be deemed with prejudice.

303553533v1 1000944
Case 4:17-cv-04155-LLP Document 52 Filed 04/25/19 Page 2 of 4 PagelD #: 930

Dated: April 05, 2019. MAY, ADAM, GERDES & THOMPSON LLP

By: ¢o)—- (yy

Douglas A) Abraham

May, Adam, Gerdes & Thompson LLP
Attorneys for Plaintiff

503 South Pierre Street

P.O. Box 160

Pierre, South Dakota 57501-0160
Telephone:

Facsimile:

daa@mayadam.net

and

Paulette S. Sarp, Reg. No. 351453
Hinshaw & Culbertson LLP
Admitted Pro Hac Vice

333 South Seventh Street, Suite 2000
Minneapolis, MN 55402

Telephone: (612) 333-3434
Facsimile: (612) 334-8888
psarp@hinshawlaw.com

ATTORNEYS FOR PLAINTIFF JAMES
RIVER INSURANCE COMPANY

303553533v1 1000944
Case 4:17-cv-04155-LLP Document 52 Filed 04/25/19 Page 3 of 4 PagelD #: 931

Dated: April , 2019

Dated: April /9 Wors

BALLARD SPAHR LLP

By:

 

Daniel R. Fritz

101 South Redi Street, Suite 302
Sioux Falls, SD 57103-7030
Telephone: (605) 978-5205
Facsimile: (605) 978-5225
fritzd@ballardspahr.com

and

Stephen J. O'Brien

Dentons US LLP

One Metropolitan Square, Suite 3000
St. Louis, MO 63102

ATTORNEYS FOR DEFENDANT
SOVEREIGN HOLDINGS, INC.

SCHAFFER LAW OFFICE, PROF. LLC

 
  

 
  
  

Michael J. Schaffer
412 West 9" Street, Sdite 1
Sioux Falls, SD 57104-3602
Telephone: (605) 274-6760
Facsimile: (605) 274-6764
mikes@schafferlawoffice.com

 

ATTORNEYS FOR DEFENDANTS PAUL W.
DECK, JR. and DECK & DECK, LLP

303553533v1 1000944
Case 4:17-cv-04155-LLP Document 52 Filed 04/25/19 Page 4 of 4 PagelD #: 932

Dated: Aprile2>019

Dated: April , 2019

BALLARD SPAH

Dani€f R. Fritz

 
 
 
 

A

 

101 South Redi Street, Sutte 302
Sioux Falls, SD 57103-7030
Telephone: (605) 978-5205
Facsimile: (605) 978-5225
fritzd@ballardspahr.com

and

Stephen J. O'Brien

Dentons US LLP

One Metropolitan Square, Suite 3000
St. Louis, MO 63102

ATTORNEYS FOR DEFENDANT
SOVEREIGN HOLDINGS, INC.

SCHAFFER LAW OFFICE, PROF. LLC

 

Michael J. Schaffer

412 West 9" Street, Suite 1
Sioux Falls, SD 57104-3602
Telephone: (605) 274-6760
Facsimile: (605) 274-6764
mikes@schafferlawoffice.com

ATTORNEYS FOR DEFENDANTS PAUL W.
DECK, JR. and DECK & DECK, LLP

303553533v1 1000944
